*490On Petition for a Rehearing.
Bicknell, C. C.
The controversy in this case arose upon the separate reports of the guardian of the estates of each of his wards, Mary A. Crane and James H. Crane. Mary A. Crane, had married Matthew Pfeiffer, and James H. Crane had died, leaving Mary A. Crane his sole heir.
The court made an order that both reports be rejected and approval thereof refused, and that the guardian report further. From this order Pfeiffer and wife appealed.
It was held in Angevine v. Ward, 66 Ind. 460, that, to authorize an appeal from the final settlement of a guardian, such settlement must fully discharge the guardian, and leave nothing to be done by him in his fiduciary capacity. In the present case the order appealed from leaves the guardianship open ■and under the control of the court, and requires the guardian to report further. The case just cited and the other cases referred to in the principal opinion show conclusively that an appeal will not lie from such an order. The petition for a rehearing should be overruled.
Per Curiam. — The petition is overruled.